DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	Claims 51-53, 56-63, and 65-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,455,288. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-16 of Patent No. 10,455,288 contain every element of claims 51-53, 56-63, and 65-70 of the instant application and thus anticipate the claims of the instant application. Claims 51-53, 56-63, and 65-70 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
4.	Claims 51-53, 56-63, and 65-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,039. 
51-53, 56-63, and 65-70 of the instant application and thus anticipate the claims of the instant application. Claims 51-53, 56-63, and 65-70 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

7.	Claims 51, 52, 56, 60, 61, 62, 66, and 70 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Villeneuve et al. (US Publication 2016/0140230, hereinafter Villeneuve) in view of Engeli et al. (US Publication 2014/0126890, hereinafter Engeli) and Neogi (US Publication 2005/0149965). 
Regarding claim 51, Villeneuve discloses a method for adjusting priority of media assets, the method comprising: 
receiving a search input from a user (Villeneuve, para. 0052, receiving a new search query); 
searching a database of search terms to identify a search term corresponding to the search input, wherein each search term of the database is a previously received search input (Villeneuve, para. 0052, claims 1 and 6, search history database for previous search queries that are similar to the new search query by comparing search keyword in the new query with keywords in the previous search queries).
Villeneuve does not explicitly disclose:
each search term has a corresponding preference level stored in the database;
updating the preference level stored in the database for the identified search term; and 
automatically adjusting recording priority of a media asset in a list of media assets based on the updated preference level. 
Engeli discloses:
each search term has a corresponding preference level stored in the database (Engeli, Abstract, para. 0023, 0026, fig. 3, setting search keywords and corresponding priority levels);
updating the preference level stored in the database for the identified search term (Engeli, para. 0039, apparatus 20 is operative to automatically monitor a recording habit of a user and generate user preference data according to the user's recording habit, i.e., change in value of a search frequency counter which counter is well-known in the art.  For example, apparatus 20 generates keywords from program information of those programs frequently watched by the user, and use those automatically generated data and/or user entered data to select programs for recording; para. 0075 and 0078, apparatus 20 may add a new entry, i.e., a keywords that corresponds to the search input, to the corresponding list according to the number of timer-recorded programs that the entry appears. For example, if the entry appears in four timer recorder program, apparatus 20 adds the entry to the last of the corresponding list.  If the entry appears in eight timer recorder program, apparatus 20 adds the entry to the middle of the list, and if the entry appears in more than eight timer recorded programs, apparatus 20 adds the entry to the top of the corresponding list – that is to update preference level based on a value of the frequency counter).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Engeli’s features into Villeneuve’s invention because updating user’s preference level based on change in search frequency can provide search results that better serve user’s interest.
Although Villeneuve-Engeli further discloses wherein a media asset in the list are scheduled to be recorded and the recording priority of the media asset in the list is adjusted prior to being recorded (see Villeneuve, para. 0052, and Engeli, para. 0008-0018 and 0039 as disclosed above), but does not explicitly disclose:
automatically adjusting recording priority of a media asset in a list of media assets based on the updated preference level.
Neogi, para. 0015-0017, 0021, 0036-0047, disclose customizing/modifying the Electronic Programming Guide EPG for a given viewer/user based on past viewing preferences so that viewer is presented with a different list of programs for viewing within the EPG; media content can be accessed and retrieved from the first EPG database; retrieving past viewing profile for user device coupled to a display, and cue regarding viewing preferences provided by the user, upon reception of signal having number of frames by the user device; the sequences including frames regarding the  past viewing profile of user and cue regarding viewing preference provided by user, are stored to update the second user EPG with selected sequence. The match score can be determined based on the likelihood of a matching a preference with a search term, including name recognition, a text recognition, a shape recognition).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neogi’s features into Villeneuve-Engeli’s invention because customizing media assets for recording based on user’s preference can effectively reduce storage consumption for recording operation.

	Regarding claim 52, Villeneuve-Engeli-Neogi discloses the method of claim 51 wherein automatically adjusting the recording priority further comprises increasing or decreasing the recording priority of the media assets in the list (Engeli, Abstract, para. 0090 and 0091, user provided priority and system-assigned priority can be modified by user, assigning an expected priority of the second media asset to be higher or lower than the current priority of the second media asset, and setting the amount of increasing or decreasing the current priority of the second media asset to be a predetermined increment is a variation of the priority modifying option and/or design choice; Neogi, para. 0016-0021 and para. 0036-0047, adjusting priorities of the selected programs in the EPG based on user’s past recording habit as stored in user profile and user preference by comparing text, person, shape “program guide data” of programs in EPG database “current priority” with those of programs corresponding to user’s profile of past recording habit and user preference, “expected priority”). 
	The motivation and obviousness arguments are the same as in claim 51.

Regarding claim 56, Villeneuve-Engeli-Neogi discloses the method of claim 51 further comprising: retrieving a scheduling of the media assets in the list that the user has scheduled to be recorded; and updating the schedule for recording of the media assets in the list based on the adjusted recording priorities (Neogi, para. 0015-0017, 0021, 0036-0047, disclose customizing/modifying the Electronic Programming Guide EPG for a given viewer/user based on past viewing preferences so that viewer is presented with a different list of programs for viewing within the EPG; media content can be accessed and retrieved from the first EPG database; retrieving past viewing profile for user device coupled to a display, and cue regarding viewing preferences provided by the user, upon reception of signal having number of frames by the user device; the sequences including frames regarding the  past viewing profile of user and cue regarding viewing preference provided by user, are stored to update the second user EPG with selected sequence. The match score can be determined based on the likelihood of a matching a preference with a search term, including name recognition, a text recognition, a shape recognition). 


Regarding claim 60, Villeneuve-Engeli-Neogi discloses the method of claim 51, wherein each entry of the database of search terms comprises at least one of: keywords, program titles, or related people (Villeneuve, para. 0052, claim 6, compare search keywords in the queries).

	Regarding claims 61, 62, 66, and 70, these claims comprise limitations substantially the same as claims 51, 52, 56, and 60; therefore, they are rejected for the same reasons set forth.

8.	Claims 53 and 63 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Villeneuve-Engeli-Neogi, as applied to claims 51 and 61 above, in view of Official Notice. 
	Regarding claim 53, Villeneuve-Engeli-Neogi discloses the method of claim 51, wherein automatically adjusting the recording priority further comprises: determining an available storage capacity of a device comprising storage with respect to a given period; determining an amount of the media asset of the plurality of media assets that the user has scheduled to be recorded that corresponds to the available storage capacity (Neogi, para 0028-0040, determining selective media storage based on user profiles and preferences. This indicates assessing available storage capacity at a given time, and determining an amount of the respective media assets of the retrieved list of media assets that the user has scheduled to be recorded that corresponds to the available storage capacity).
	Villeneuve-Engeli-Neogi further discloses identify the media asset of the plurality of media assets that the user has scheduled to be recorded having corresponding priority that is equal or less than the amount (see Neogi, para. 0034, prioritize the media programs to be selected; it is obvious that based on the priorities of the selected programs and selective media storage based on user profiles and preferences, a number of top programs among the prioritized programs are identified) but is silent as to: 
	retaining, for the given period, a scheduling of the media asset of the plurality of media assets; and unscheduling a remainder of the retrieved list of media assets for recording for the given period.
Official Notice is taken as retaining, for the given period, a scheduling/processing of the top candidates “media assets of the retrieved list of media assets”; and unscheduling/removing a remainder of the candidates “retrieved list of media assets for recording” for the given period, are well known technique in the art for the purpose of conserving system resource. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known techniques into Villeneuve-Engeli-Neogi’s invention because selectively scheduling programs for recording enables effective resource management.  

Regarding claim 63, this claim comprises limitations substantially the same as claim 53; therefore it is rejected for the same reasons set forth.

9.	Claims 54, 55, 64, and 65 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Villeneuve-Engeli-Neogi, as applied to claims 51 and 61 above, in view of Wanstedt (US Publication 2013/0308507).
	Regarding claim 54, Villeneuve-Engeli-Neogi discloses the method of claim 51.
	Villeneuve-Engeli-Neogi does not explicitly disclose but Wanstedt discloses wherein each recording priority among a plurality of recording priorities is assigned a category among a set of categories (Wanstedt, par. 0112, where the one or more criteria are related to an anticipated waiting time before being scheduled. For example, the determining could involve comparison of load values and/or scheduling priority values with thresholds corresponding to different load priorities and/or scheduling priority categories, such as e.g. "low", "medium", or "high" load, and "low", "medium", or "high" priority. Other granularities of categories are possible. For example, a certain combination of high cell load "Y" and low scheduling priority "Z" may be estimated or identified as being associated with an anticipated waiting time "t" of at least x ms. This combination of load and priority could then be defined as a criterion or threshold. For example, the criterion may be formulated as that the determined cell load "y" should exceed the load "Y" and the determined scheduling priority "z" should be below the priority "Z").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wanstedt’s features into Villeneuve- Engeli-Neogi because providing multiple criteria to a list of candidate entities could enhance user’s selection process in case of a conflict in a specific criterion. 

Regarding claim 55, Villeneuve-Engeli-Neogi-Wanstedt discloses the method of claim 54 further comprising: determining a scheduling conflict between a first recording priority among the plurality of recording priorities and a second recording priority among the plurality of recording priorities; and automatically handling the scheduling conflict based on the assigned category (Wanstedt, par. 0112, where the one or more criteria are related to an anticipated waiting time before being scheduled. For example, the determining could involve comparison of load values and/or scheduling priority values with thresholds corresponding to different load priorities and/or scheduling priority categories, such as e.g. "low", "medium", or "high" load, and "low", "medium", or "high" priority. Other granularities of categories are possible. For example, a certain combination of high cell load "Y" and low scheduling priority "Z" may be estimated or identified as being associated with an anticipated waiting time "t" of at least x ms. This combination of load and priority could then be defined as a criterion or threshold. For example, the criterion may be formulated as that the determined cell load "y" should exceed the load "Y" and the determined scheduling priority "z" should be below the priority "Z").
The motivation and obviousness arguments are the same as in claim 54.

	Regarding claim 64 and 65, these claims comprise limitations substantially the same as claims 54 and 55; therefore, they are rejected for the same reasons set forth.

10.	Claims 58 and 68 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Villeneuve-Engeli-Neogi, as applied to claims 51 and 61 above, in view of Kim (US Publication 2004/0123319).
	Regarding claim 58, Villeneuve-Engeli-Neogi discloses the method of claim 51 further discloses searching a program for automatic recording according to user preferences include entries automatically added by the apparatus according to a recording habit of the user (see Engeli, Abstract, and par. 0008 through par. 0018).
	Villeneuve-Engeli-Neogi does not explicitly disclose but Kim discloses generating a user search profile based on behavior of the user and corresponding preference level for each search term among the search terms in the database (Kim, par. 0014, storing search terms in database based on an order of priority based on search frequency; a user search profile can be generated based on for group of priority levels, search terms, or programs; search behavior is based on past recording history that corresponds to predetermined period of time relative to a present time; generating priority order “preference level”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Villeneuve-Engeli-Neogi because providing user search profile based on user behavior and preference level would enhance user’s search experience. 

	Regarding claim 68, this claim comprises limitations substantially the same as claim 58; therefore, it is rejected for the same reasons set forth.

11.	Claims 57, 59, 67 and 69 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Villeneuve-Engeli-Neogi-Kim, as applied to claims 56 and 66 above, in view of Silvester (US Publication 2004/0203364).
Regarding claim 57, Villeneuve-Engeli-Neogi discloses the method of claim 56.
	Villeneuve-Engeli-Neogi does not explicitly disclose notifying the user of the updated scheduled recordings based on the adjusted recording priorities. 
	Silvester discloses notifying the user of the updated scheduled recordings based on the adjusted recording priorities (Silvester, para. 0021, notify a user of operation frequency of a highest priority device may be changed due to conflict, and receive user’s input as to changing operation frequency of the device, which is seen as changing the operating priority of the device to avoid conflict with other devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Silvester’s features into Villeneuve-Engeli-Neogi because notifying user of updated schedule recordings based on adjusted recording priorities would enhance user’s viewing experience. 

	Regarding claim 67, this claim comprises limitations substantially the same as claim 57; therefore, it is rejected for the same reasons set forth.

	Regarding claim 59, Villeneuve-Engeli-Neogi-Kim discloses the method of claim 58.
	Villeneuve-Engeli-Neogi-Kim discloses adjusting priorities of media assets, but does not explicitly disclose receiving user input that indicates approval or disapproval of 
	Silvester discloses: 
	receiving user input that indicates approval or disapproval of the adjusted priorities; and altering the search profile generated for the user based on the approval or disapproval of the user (Silvester, para. 0021, notify a user of operation frequency of a highest priority device may be changed due to conflict, and receive user’s input as to changing operation frequency of the device, which is seen as changing the operating priority of the device to avoid conflict with other devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Silvester’s features into Villeneuve- Engeli-Neogi-Kim because providing user option to change priority level of media recording would enhance user’s viewing experience while effectively supporting user’s change of interest. 

	Regarding claim 69, this claim comprises limitations substantially the same as claim 59; therefore it is rejected for the same reasons set forth.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484